Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
The Applicants’ Amendment to the Claims filed on 02/16/2022 is entered.
The Applicants’ Amendment to the Specification filed on 02/16/2022 is entered.
Claim status
Claims 4, 6, 7, 11, 12, 14-18, 21-22, and 27-33 are cancelled.
Claims 34-35 are new.
Claims 1-3, 5, 8-10, 13, 19-20, 23-26, and 34-35 are pending and under examination.
Priority
This US 15/536,939 filed on 06/06/2017 is a 371 of PCT/CN2Q14/094388 filed
on 12/19/2014.
Information Disclosure Statement
	The IDS filed on 02/22/2022 has been considered by the examiner.
Response to Amendment
	Following the Examiner’s Amendment below, all objections and rejections made in the previous office action are withdrawn.
Declaration of Fangyong Du under 37 CFR 1.132
Following the Examiner’s Amendment below the Declaration under 37 CFR 1.132 filed 02/16/2022 is sufficient to overcome the rejection of the pending claims, based upon 35 U.S.C 103 as being unpatentable over Hufton et al, in view of Blommel et al, in view of Chao et al and over Hufton et al in view of Chao et al in further view of Williams et al. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Evan Abbaszadeh on June 13, 2022 with a follow-up call on 06/15/2022.

The application has been amended as follows: 

Cancel claims 34 and 35.
Amend claim 1, line 15, as follows:
….depleted, and 
wherein the bacterial cell is an E. coli strain TG1 cell.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The rejections made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims and Specification filed on 02/16/2022 in combination with the Examiner’s Amendment to add the limitation to the base claim(s) that the bacterial cell is an E. coli strain TG1 cell.  The allowed claims are not anticipated by the prior art.  The obviousness rejection is overcome by the Declaration of Fangyong Du under 37 CFR 1.132  in combination with the Examiner’s Amendment which makes the Declaration commensurate with the scope of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 8-10, 13, 19-20, and 23-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658